DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 04/28/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 21-29 and 31-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 21, Kniess et al (US 2019/0369417 A1) was the closest prior art of record, Kniess et al (US 2019/0369417 A1) discloses eyeglasses with embedded femtoprojectors, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed system comprising: an electronic wearable device adapted to provide at least one of a virtual reality or an augmented reality experience to a user, the electronic wearable device including: optical components including an eyepiece; a rechargeable battery; and a wireless charging coil positioned to form at least one loop around the eyepiece, the wireless charging coil being coupled to the rechargeable battery and adapted to inductively charge the rechargeable battery when the electronic wearable device is positioned such that the wireless charging coil is within a magnetic field generated by a wireless charging source; and a charging case sized and shaped to store the electronic wearable device, the charging case including a sidewall panel embedding a wireless charging coil, the sidewall panel being substantially parallel to the eyepiece of the electronic wearable device when the electronic wearable device is positioned in a charging configuration within the charging case, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 22-26, which depends on claim 21, these claims, are allowable for at least the same reasons given for claim 21.
Regarding the independent claim 27, Kniess et al (US 2019/0369417 A1) was the closest prior art of record, Kniess et al (US 2019/0369417 A1) discloses eyeglasses with embedded femtoprojectors, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed method comprising: positioning an eyepiece of a head-mounted display (HMD) device adjacent to a wireless charging coil in a wireless charger, the HMD device being at least one of an augmented reality or a virtual reality device and including a wireless charging coil forming at least one loop around a perimeter of the eyepiece, wherein the wireless charger includes a sidewall panel embedding a wireless charging coil, the sidewall panel being substantially parallel to the eyepiece of the HMID device when the HMD device is positioned in a charging configuration relative to the wireless charger; and coupling a power supply to the wireless charger to generate a magnetic field that induces a current in the wireless charging coil around the perimeter of the eyepiece, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 28,29,31-33, which depends on claim 27, these claims, are allowable for at least the same reasons given for claim 27.
Regarding the independent claim 34, Kniess et al (US 2019/0369417 A1) was the closest prior art of record, Kniess et al (US 2019/0369417 A1) discloses eyeglasses with embedded femtoprojectors, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed system comprising: an HMD device including an eyepiece and a wireless charging coil forming at least one loop around a perimeter of the eyepiece; and a charging device for charging the HMD device, the charging device including a wireless charging coil embedded within a panel that rests adjacent to the wireless charging coil in the HMD device when the HMD device charging, the panel being substantially parallel to the eyepiece of the HMD device when the HMD device is positioned in a charging configuration relative to the charging device, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 35-40, which depends on claim 34, these claims, are allowable for at least the same reasons given for claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 04/28/2022 regarding claims 21-29,31-40 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Maniktala (US 2017/0170688 A1) discloses a wireless power transfer system comprises a transmitter including a power source configured to generate a time-varying current, a first coil configured to receive the first time-varying current from the power source, wherein the time-varying current flows in the first coil in a first direction, a second coil coupled to the first coil in such a way that the time-varying current flows in the second coil in a second direction, wherein the first direction is opposite from the second direction, and an underlying magnetic layer configured to magnetically couple the first coil with the second coil, and a wireless power receiver, a ferrite core and a receiver coil that share a longitudinal axis, and a receive circuit coupled to the receiver coil configured to convert a time varying current induced in the receiver coil into a voltage, however does not discloses the particular structure arrangement for the claimed invention.
	Jenwatanavet et al (US 2013/0141037 A1) discloses an apparatus for wireless charging using radio frequency (RF) energy includes a first charger portion having first and second charging areas. The first and second charging areas are located in a common plane, each having at least one coil for wirelessly charging a charge-receiving device placed in proximity thereto. The coils include respective windings, which are wound in opposing directions, each coil being connected in series, each coil configured to charge at least one charge-receiving device. A second charger portion has a third charging area having at least one coil including a winding for wirelessly charging a charge-receiving device placed in proximity to the third charging area, however does not discloses the particular structure arrangement for the claimed invention.
	Kakinuma et al (US 2013/0120706 A1) discloses an optical device including: one or more optical components configured to be electrically actuated such that light transmission states are variable, a driver circuit for the optical components, a power source unit for driving the optical components, a pair of rims for supporting the optical components, a pair of temples having front and rear ends and being connected at the front ends to the pair of rims, and a pair of earpieces formed at the rear ends of the pair of temples. The power source unit includes a secondary battery, and a power receiver coil for charging the secondary battery,however does not discloses the particular structure arrangement for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836